Citation Nr: 0026442	
Decision Date: 10/03/00    Archive Date: 10/10/00	

DOCKET NO.  99-08 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
November 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen a previously 
denied claim for entitlement to service connection for 
Meniere's disease.


FINDINGS OF FACT

1.  In an unappealed August 1995 rating action the RO denied 
the veteran's claim for service connection for Meniere's 
disease; an unappealed rating action by the RO in March 1997 
found that the veteran had not submitted new and material 
evidence subsequent to the August 1995 rating action 
sufficient to reopen his claim.  

2. Additional evidence received subsequent to the March 1997 
rating decision is cumulative of evidence already of record.


CONCLUSION OF LAW

Evidence adduced subsequent to the March 1997 rating action 
which declined to reopen a previously denied claim for 
service connection for Meniere's disease is not new and the 
claim remains unopened; the August 1995 rating decision is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.302 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in March 1997, the veteran's attempt to 
reopen a previously denied claim for service connection for 
Meniere's disease based on the submission of new and material 
evidence was denied.  The veteran did not appeal this 
determination, which followed an August 1995 rating action 
denying his claim for entitlement to service connection for 
Meniere's disease on the merits.  

Under the appropriate laws and regulations, the prior August 
1995 RO rating action denying entitlement to service 
connection for Meniere's disease is final and the veteran's 
claim as to service connection for Meniere's disease may not 
be reopened absent the submission of new and material 
evidence.  38 U.S.C.A. § 5107(a).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a), see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). 
When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (Court) concluded in 
Elkins that the Federal court in Hodge effectively 
"decoupled" the relationship between determinations of well 
groundedness and of new and material evidence by overruling 
the "reasonable possibility of a change in outcome" test 
established by Colvin v. Derwinski, 1 Vet. App. 171 (1996).  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Third, if the reopened claim is well grounded, VA may 
evaluate the merits of the claim after assuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
The Court has provided instructions in determining whether 
evidence is to be considered as newly presented for purposes 
of deciding whether to reopen a claim.  In Evans v. Brown, 9 
Vet. App. 273 (1996), the Court explained that in order to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  
Here, the RO denied the veteran's original claim for service 
connection for Meniere's disease in an August 1995 rating 
decision finding that this condition was neither incurred in 
nor caused by service.  The veteran did not appeal this 
determination.  The RO thereafter reconsidered this issue on 
a new and material basis in its March 1997 rating decision.
Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening the claim must include a review of all the evidence 
submitted subsequent to the March 1997 rating action.  
However, for purposes of clarity, the Board will first review 
the evidence that was before the RO in March 1997 and also in 
August 1995 when the RO initially considered the veteran's 
claim on the merits.
The evidence of record at the time the RO considered the 
issue in August 1995 included the veteran's service medical 
records, VA and private clinical data to include reports of 
comprehensive VA examinations in August 1980 and May 1995 as 
well as the veteran's testimony on a collateral issue of 
service connection for a right ear hearing loss at a December 
1994 hearing.
The veteran's service medical records disclosed no 
complaints, findings and/or diagnoses of Meniere's disease or 
any suggestion thereof.  Reports of a VA examination in 
August 1980, which incorporated an examination by a private 
physician, Alan H. Brill, M.D., were also negative for 
complaints and/or findings referable to Meniere's disease.  
Dr. Brill noted that the veteran has sustained a fractured 
nose in service and underwent a rhinoseptoplasty and had 
current complaints of difficulty breathing and tinnitus.  
Physical examination to include an audiogram was significant 
for bilateral high frequency hearing loss.  
VA outpatient treatment records show that the veteran was 
evaluated and treated in the early 1980's for hearing loss 
and tinnitus.  In January 1994 the veteran presented with 
complaints of chronic tinnitus in both ears since service. It 
was further recorded at this time that he had 
"psychologically" developed nausea and dizziness.  In October 
1994 the veteran was noted to have symptoms of vertigo in 
addition to his longstanding hearing loss and tinnitus.  The 
veteran reported that he began experiencing episodic vertigo 
one year ago.  He described chronic unsteadiness over time 
and attacks, which his examiner noted, sounded like true 
vertigo with a duration of 20 minutes.  An 
electronystagmogram (ENG) in October 1994 was significant for 
a diagnostic impression of a right peripheral vestibular 
lesion.  
At a hearing at the RO in December 1994, the veteran 
presented testimony, which was primarily focused on his 
problems with right ear hearing loss.  He did, however, state 
that he was currently experiencing symptoms of loss of 
balance and nausea.
On a VA ear disease examination in May 1995 it was recorded 
that the veteran presented with a 1 1/2-year history which he 
described as being Meniere's disease recently diagnosed at 
the Atlanta VA Hospital.  He said the symptoms began with 
nausea, dizziness and decreased ability to sleep, as well as 
tinnitus.  The veteran's examiner noted that an ENG in 
October 1994 had revealed a right peripheral vestibular 
lesion and that the veteran's current symptoms now consisted 
of dizziness occasionally associated with changes in 
position.  Physical examination was essentially negative with 
normal tympanic membranes and external auditory canals.  
Disequilibrium possibly consistent with Meniere's disease was 
a diagnostic assessment.
On the basis of the evidence described above, the RO in 
August 1995 concluded that the veteran's Meniere's disease 
was not incurred in nor caused by service.
In March 1997 the veteran sought to initially reopen his 
claim for service connection for Meniere's disease with the 
submission of medical information describing tinnitus, 
acoustic trauma and Meniere's disease.  Meniere's disease was 
noted to be a chronic disease of the inner ear characterized 
by recurrent episodes of vertigo, progressive sensorineural 
hearing loss, which may be bilateral, and tinnitus.  The 
cause of this disorder was indicated to be unknown although 
occasionally the condition follows a middle ear infection or 
trauma to the head.  Also submitted with the veteran's claim 
was a statement from a VA physician reporting that the 
veteran has bilateral Meniere's disease, fluctuant hearing 
loss, episodic vertigo, bilateral ear fullness and tinnitus.  
This physician stated that they were unable to affect the 
disease, especially vertigo, with conventional therapy and 
because the disease is bilateral surgical therapy is not an 
option.
Also of record were VA clinical records showing ongoing 
evaluation and treatment provided to the veteran between July 
and November 1995 for his hearing loss, tinnitus and 
Meniere's disease which was shown to be treated with 
Streptomycin.  
An unappealed rating action by the RO in March 1997 found 
that the evidence submitted by the veteran and/or received 
since the August 1995 rating decision was not new and 
material such as to reopen the veteran's claim.
The evidence adduced since the March 1997 rating decision 
consists of copies of the veteran's previously submitted 
service medical records, a copy of the statement from the VA 
physician discussed above, which reports the veteran has 
bilateral Meniere's disease, the previously received medical 
information and the veteran's testimony proffered at a 
personal hearing on appeal in July 1999.
The veteran testified in July 1999 that he had symptoms in 
service, which he believed were related to Meniere's disease 
but were attributed by service clinicians to extreme fatigue 
and/or a viral syndrome.  He said he received a number of 
traumatic blows to his head in service and that he was first 
diagnosed with Meniere's disease in 1994.  He said he was 
currently on medication to suppress this disorder and 
described his current symptoms.  Lastly, the veteran 
testified that he has been receiving Social Security 
Administration disability benefits since 1996 as a result of 
his Meniere's disease and hearing impairment.  
The Board has reviewed the evidence submitted since the RO's 
rating decision in March 1997 (the last final decision on any 
basis) and has determined that this evidence is redundant 
and/or cumulative of previously presented evidence that was 
before the agency of original jurisdiction in March 1997.  
Specifically, the veteran has submitted duplicate copies of 
previously received and considered service medical records, 
physician's statement and medical information.  These records 
are clearly not "new."
The testimony in July 1999 is also not new evidence since the 
contentions that the veteran has Meniere's disease that is 
attributable to events and/or symptoms in service was 
essentially implied by the veteran and considered by the 
agency of original jurisdiction in August 1995 and March 
1997.  To the extent hearing testimony restates contentions 
already on file, it is not new.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).
In sum, the evidence submitted since the March 1997 RO rating 
action contains no new data.  Once it has been determined 
that the evidence is not new, the inquiry ends and the claim 
for entitlement to service connection for Meniere's disease 
is not reopened.  See Vargas-Gonzales, 12 Vet. App. 321 
(1991).  
The Board observes that when new and material evidence has 
not been submitted to reopen a finally denied claim, VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefit claim.  See Graves v. 
Brown, 8 Vet. App. 522, 524-526 (1996).  While the veteran 
has testified in July 1999 that he has been receiving Social 
Security Administration disability benefits for Meniere's 
disease since 1996, he has not alleged that any Social 
Security Administration records of probative value are 
available.  Specifically, he has not alleged that any Social 
Security Administration records would provide additional 
evidence or opinion other than those already shown by the 
evidence of record or otherwise link the veteran's Meniere's 
disease to his service.  In the circumstances of this case, a 
remand for these records would simply serve to impose an 
unnecessary burden with no gain to the appellant.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996).  VA's obligation 
under § 5103(a) to assist a claimant in filing his claim 
pertains to relevant evidence, which may exist or could be 
obtained; Allday v. Brown, 7 Vet. App. 571 (1995).  The Board 
is not aware of any such relevant evidence, which is 
currently extant.  The veteran is free to submit new and 
material evidence to reopen his claim.  Such evidence might 
consist of a medical opinion specifically linking his 
Meniere's disease to the symptoms in service or to his 
service-connected disabilities (hearing loss, tinnitus, 
residuals of nasal fracture).

ORDER

New and material evidence not having been received to reopen 
a claim for service connection for Meniere's disease, the 
appeal is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

